I am unable to concur with the conclusion reached by Mr. Justice ADAMS.
I think the letter of September 15, 1922, was not admissible in evidence for several reasons: (1) it was a letter from defendant to plaintiff written some sixteen years before the separation; (2) there is no evidence that its contents were ever made known to the allegedly alienated spouse; (3) *Page 852 
plaintiff's own testimony shows that her spouse was a loving and loyal husband for many years after the date of that letter.
It also appears to me that the testimony of plaintiff as to a statement made by her spouse to her on the 10th day of December, 1938, viz:
"He said — Dad has fired me — he said Elva you and I are finished — He said that is what Dad always wanted. He said I am going down to the grove where I can think.", was inadmissible and its admission constituted reversible error because the alleged statement was so vague, indefinite and uncertain as not to be susceptible of any certain meaning. What was it "Dad always wanted"? Was it to sever his connection with Chester in the affairs of his business: Was it to put Chester on his own: What did "Elva, you and I are finished" mean? Did it mean "We must find another place?" "We must go on from here, you and I together, without Dad's support and help"? Only God knows what that statement meant and the admitting of it in evidence was prejudicial to the defendant.
To me the evidence on the whole is entirely unconvincing. It shows that the defendant was a positive and, we may say, a domineering personality, but there is nothing in it which indicates that he entertained any thought of doing anything contrary to the best interest of his son, plaintiff's spouse, although that son had many, many times indulged in conduct which his father did not approve but unquestionably condemned. Conduct which not only aroused the just indignation of his father but also violated the law of the land. The evidence is convincing that long before the spouse (defendant's son) abandoned plaintiff the spouse was intimately associating with another woman. That of this association the defendant had no knowledge but of which the plaintiff was advised because she had surprised her spouse and this other woman indulging in (to say the least) a private liquor drinking bout in the hotel bedroom of the spouse.
The record shows that within ten days after plaintiff's husband left and abandoned her, he contracted a bigamous marriage (without his father's consent, connivance or *Page 853 
knowledge) with this other woman. So, as I see the record, there is the party responsible for the alienation of affection. Nowhere in this record is there any evidence of any cooling of the lover's ardor, any lack of affection or of the demonstration thereof of the spouse toward plaintiff until after this other woman began to play a part in the husband's life and doings. That the defendant was a well wisher to or that he had any knowledge of this unholy alliance between his son and this other woman is not intimated by the plaintiff or any other witness.
The evidence is convincing that Barnard Kilgore was not pleased by his son's marriage to plaintiff, but it also shows that he never was the activating force which alienated the affection of the son from the plaintiff. Her testimony shows that her husband was affectionate and considerate of her until after the beginning of his association with that other woman of whom he became so enamored that he, within ten days after leaving his wife, indulged in a bigamous marriage.
The judgment should be reversed.